Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/US18/28829, filed on 04/23/2018.  
Claims 1-30 are currently pending and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-14, drawn to a genetically engineered microbial cell, wherein: the cell comprises: a) at least one heterologous nucleic acid molecule encoding a transporter protein that facilitates the export of 2'-fucosyllactose from the microbial cell; b) at least one heterologous nucleic acid molecule encoding a GDP- mannose-4,6-dehydratase (EC 4.2.1.47); c) at least one heterologous nucleic acid molecule encoding a GDP-4- keto-6-D-deoxymannose epimerase-reductase (EC 1.1.1.271); and d) at least one heterologous nucleic acid molecule encoding a 2-L-fucosyltransferase (EC 2.4.1.69); and said microbial cell produces 2'-fucosyllactose.

Group, II claim(s) 15-29, drawn to a method for the production of 2'-fucosyllactose from a microbial cell comprising growing the genetically engineered microbial cell of claim 1 comprising at least one transporter protein, under suitable conditions and in suitable media wherein 2'-fucosyllactose is produced and exported to the media.
III claim(s) 30, drawn to a method for identifying a heterologous nucleic acid sequence that, when expressed in a microbial cell, increases the export of 2' fucosyllactose from the microbial cell, the method comprising: a) obtaining a 2'FL-producing yeast cell; Page 7Preliminary Amendment A Appl. No. TBA b) expressing a candidate heterologous nucleic acid sequence in the 2'FL-producing yeast cell of (a) whereby a screening cell is produced; c) growing the screening cell of (b) in a growth medium under conditions where 2'FL is present in the growth medium; d) determining an amount of 2'FL in the growth medium; and e) identifying the candidate heterologous nucleic acid sequence as a heterologous nucleic acid sequence that increases the export of 2'-fucosyllactose if the amount of 2'FL in the growth medium is increased relative to a control cell that does not express the candidate heterologous nucleic acid sequence.

2.	The inventions listed as Groups I - III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A genetically engineered microbial cell, wherein: the cell comprises: a) at least one heterologous nucleic acid molecule encoding a transporter protein that facilitates the export of 2'-fucosyllactose from the microbial cell; b) at least one heterologous nucleic acid molecule encoding a GDP- mannose-4,6-dehydratase (EC 4.2.1.47); c) at least one heterologous nucleic acid molecule encoding a GDP-4- keto-6-D-deoxymannose epimerase-reductase (EC 1.1.1.271); and d) at least one heterologous nucleic acid molecule encoding a 2-L-fucosyltransferase (EC 2.4.1.69); and said microbial cell produces 2'-fucosyllactose of Group I; a method for the production of 2'-fucosyllactose from a microbial cell comprising growing the genetically engineered microbial cell of claim 1 of Group II, and a method for identifying a heterologous nucleic acid sequence that, when expressed in a microbial cell, increases the export .	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656